In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                          Filed: June 10, 2022

* * * * * * * * * *                       *   *   *
ASHLEY BORDERS and                        *
MATTHEW BYLER, on behalf of               *              UNPUBLISHED
A.B., a minor child,                      *
                                          *
             Petitioners,                 *              No. 19-535V
                                          *
v.                                        *              Special Master Gowen
                                          *
SECRETARY OF HEALTH                       *              Stipulation for Award; Influenza
AND HUMAN SERVICES,                       *              (“Flu”); Hepatitis B (“Hep B”);
                                          *              Transverse Myelitis.
             Respondent.                  *
* * * * * * * * * * * * *
Anne Carrion Toale, Maglio Christopher and Toale, Sarasota, FL, for petitioner.
Colleen Clemons Hartley, Department of Justice, Washington, D.C., for respondent.

                                     DECISION FOR STIPULATION 1

        On April 11, 2019, Ashley Borders and Matthew Byler (“petitioners”), on behalf of A.B.,
a minor child filed a petition for compensation under the National Vaccine Injury Program. 2
Petitioner alleged that as a result of receiving the Influenza (“flu”) and hepatitis B (“Hep B”)
vaccinations on September 17, 2017, he suffered from transverse myelitis (“TM”) and he
suffered the residual effects of this injury for more than six months.

        On June 6, 2022, respondent filed a stipulation providing that a decision should be
entered awarding compensation to petitioner. Stipulation (“Stip.”) (ECF No. 51). Respondent
denies that the Flu and Hep B vaccines caused petitioner’s alleged injuries, or any other injury or

1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a
reasoned explanation for the action in this case, I am required to post it on the website of the United States Court of
Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. This means the
opinion will be available to anyone with access to the Internet. Before the opinion is posted on the court’s
website, each party has 14 days to file a motion requesting redaction “of any information furnished by that party:
(1) that is a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that
includes medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). “An objecting party must provide the court with a proposed redacted version of the
decision.” Id. If neither party files a motion for redaction within 14 days, the opinion will be posted on the
court’s website without any changes. Id.
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(Vaccine Act or the Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. §
300aa.
his current condition. Id. at ¶ 6. Nevertheless, maintaining their respective positions, the parties
now agree that the issues between them shall be settled and that a decision should be entered
awarding the compensation to the petitioner according to the terms of the stipulation attached
hereto as Appendix A. Id. at ¶ 7.

        The stipulation provides:

        a. A lump sum of $138,400.00, which amount represents compensation for first
           year life care expenses and pain and suffering, in the form of a check payable to
           petitioners as guardian(s)/conservator(s) of the estate of A.B. for the benefit of
           A.B. No payments shall be made until petitioners provide respondent with
           documentation establishing that they have been appointed as
           guardian(s)/conservator(s) of A.B.’s estate;

        b. A lump sum of $6,739.76, which amount represents compensation for past
           unreimbrusable expenses, in the form of a check payable to petitioners, Ashley
           Borders and Matthew Byler.

        c. A lump sum of $1,619.01, which amount represents the reimbursement of a lien
           for services rendered on behalf of A.B., in the form of a check payable jointly to
           petitioners and

                                        Treasurer, State of Ohio
                                       Ohio Department of Health
                                            Revenue Room
                                         246 North High Street
                                       Columbus, Ohio 43215-0278
                                        Member #: 001402447906
                                        Attn: Patrick Londergan

             Petitioners agree to endorse this check to the Treasurer, State of Ohio.

        d. An amount sufficient to purchase the annuity contract described in paragraph
           10 of the stipulation, paid to the life insurance company from which the annuity
           will be purchased.

       I adopt the parties’ stipulation attached hereto, and award compensation in the amount
and on the terms set forth therein. The Clerk of the Court SHALL ENTER JUDGMENT in
accordance with the terms of the parties’ stipulation. 3

        IT IS SO ORDERED.
                                                                       s/Thomas L. Gowen
                                                                       Thomas L. Gowen
                                                                       Special Master

3
 Entry of judgment is expedited by each party’s filing notice renouncing the right to seek review. Vaccine Rule
11(a).


                                                         2